Case 2:17-bk-23651-NB   Doc 112 Filed 11/28/18 Entered 11/28/18 13:05:16   Desc
                          Main Document    Page 1 of 6
Case 2:17-bk-23651-NB   Doc 112 Filed 11/28/18 Entered 11/28/18 13:05:16   Desc
                          Main Document    Page 2 of 6
Case 2:17-bk-23651-NB   Doc 112 Filed 11/28/18 Entered 11/28/18 13:05:16   Desc
                          Main Document    Page 3 of 6
Case 2:17-bk-23651-NB   Doc 112 Filed 11/28/18 Entered 11/28/18 13:05:16   Desc
                          Main Document    Page 4 of 6
Case 2:17-bk-23651-NB   Doc 112 Filed 11/28/18 Entered 11/28/18 13:05:16   Desc
                          Main Document    Page 5 of 6
Case 2:17-bk-23651-NB   Doc 112 Filed 11/28/18 Entered 11/28/18 13:05:16   Desc
                          Main Document    Page 6 of 6
